DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on: 10/26/2021.
Claims 1 – 3 are pending.
Allowable Subject Matter
Claims 1 – 3 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the control board includes a connection unit corresponding to the control terminal of each of a plurality of types of the energization modules, the control board includes a first side, a second side that is opposite to the first side, and a at least one electronic component mounted on a mount surface of the first side, and the energization module is mounted on the second side” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 3, the claims are allowed as they further limit allowed claim 1.
The closest references are found based on the updated search:
Irie (US 2021/0324826 A1) discloses an ignition apparatus for controlling energization of a primary winding of an ignition coil to accordingly generate an ignition voltage across a secondary winding of the ignition coil, the ignition apparatus comprising: a switching circuit comprising a switch connected to the primary winding; and a control circuit comprising: a driver configured to control energization of the switch in response to an energization command signal inputted thereto (see claim 1).
Campbell (US 2021/0234320 A1) suggests wherein said rules or algorithm permit said low voltage loads to be energized without regard to energization states of the high-voltage loads; and wherein the control system is free of over-limit power protections for loads powered by the system (see claim 13).
Niwa et al. (US 2021/0313923 A1) teaches an active change temperature attributed to energization to the target system, and a passive change temperature attributed to energization to another system, the target system being the energization system that causes current to flow to the protection targets that are subjected to calculation of the estimated temperature, the other system being the energization system other than the target system (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/6/2021